Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Franz, Reg. No. 45,910, on 10 March 2021.
The application has been amended as follows: 
To claim 21: 
At line 20, insert: “, generating an event, and sending the event to the host system” between “request” and “;”.
At line 25, replace: “removing the value” with “removing, from the values, a corresponding value”.
Cancel claim 24.
To claim 26: 
At line 4, replace: “notifying the host system comprises issuing an event indicating” with “the event indicates”. 
Cancel claim 28.
To claim 34: 
Amend claim 34 to read as follows: 

(Currently Amended) A data storage device comprising:
	memory;
	one or more non-volatile storage devices; and
	a memory controller configured to:
	store, in the memory, a logical-to-physical mapping that indicates a mapping of logical addresses to physical addresses of the one or more non-volatile storage devices;
	store, in the memory and while data is migrated to one or more non-volatile storage devices of the data storage device from a second data storage device, values indicating logical addresses for which the one or more non-volatile storage devices do not store valid data;
	receive write commands from a host system configured to manage the one or more non-volatile storage devices,  one or more non-volatile storage devices  one or more non-volatile storage devices; 
	receive, before the data of the second data storage device is fully migrated to the one or more non-volatile storage devices, a read request from a guest system that requests data corresponding to a logical address indicated by the read request; 
	determine, based on the values stored in memory, that the one or more non-volatile storage devices do not store the data corresponding to the logical address indicated by the read request;	in response to determining that the one or more non-volatile storage devices do  one or more non-volatile storage devices , generating an event, and sending the event to the host system;
	receive a write command that the host system issued in response to the event, the write command instructing a write corresponding to the logical address indicated by the read request;
	in response to receiving the write command from the host system:
		write the data indicated by the write command; 
remove, from the values, a corresponding  one or more non-volatile storage devices 

		resume the read operation at the one or more non-volatile storage devices 

To claim 40: 
At line 22, insert: “, generating an event, and sending the event to the host system” between “request” and “;”.
At line 27, replace: “removing the value” with “removing, from the values, a corresponding value”
Cancel claim 46.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139